AMENDMENT NO. 1

TO GUARANTY




This AMENDMENT NO. 1 TO GUARANTY (this “Amendment”), is made effective as of
June 17, 2008 (the “Effective Date”), by and between the undersigned
subsidiaries of the Intrepid Technology and Resources, Inc., (the “Company”)
(each a “Guarantor” and collectively, the “Guarantors”), and YA Global
Investments, L.P. (the “Secured Party”) with reference to the following
recitals:

A.

Secured Party and the Guarantors entered into that certain Guaranty, dated March
28, 2008 (the “Master Agreement”).  

B.

Contemporaneously with the execution of this Amendment, the Secured Party and
the Company are entering into a Securities Purchase Agreement (the “SPA”)
pursuant to which the Company shall issue and sell to the Secured Party
additional secured debentures (the “Additional Debentures”).  

C.

To induce the Secured Party to execute and deliver the SPA and purchase the
Additional Debentures, the Guarantors have agreed to amend the Master Agreement
to provide certain amendments to the Master Agreement to specifically include
the Additional Debentures as part of the “Obligations” as defined in the Master
Agreement.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledged, Secured Party and the Company agree as follows:

1.

Convertible Debentures.  The Definition of the term “Convertible Debentures” as
used in the Master Agreement shall hereinafter include the Additional
Debentures.

2.

Transaction Documents.

The Definition of the term “Transaction Documents” as used in the Master
Agreement shall hereinafter include the Additional Debentures and the SPA
entered into on the date hereof.  

3.

Obligations Secured.  The definition of the term “Guaranteed Obligations” as
used in the Master Agreement shall specifically include all the obligations of
the Company to the Secured Party under the Additional Debentures.  

4.

Acknowledgement.  Each Guarantor hereby acknowledges, confirms and agrees that
the guaranty granted pursuant to the Master Agreement is a valid and enforceable
against such Guarantor, and each Guarantor consents to the transaction pursuant
to which the Company will issue the Additional Debenture.  

5.

Definitions.  Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them under the Master Agreement.

6.

Non-Impairment.  Except as expressly modified herein, the Master Agreement shall
continue in full force and effect, and the parties hereby reinstate and reaffirm
the Master Agreement as modified herein.

7.

Inconsistencies.  In the event of any inconsistency, ambiguity or conflict
between the terms and provisions of this Amendment and the terms and provisions
of the Master Agreement, the terms and provisions of this Amendment shall
control.

8.

Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when executed will be deemed an original and all of which, taken
together, well be deemed to be one and the same instrument.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK











IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

SECURED PARTY:

 

YA GLOBAL INVESTMENTS, L.P.

 

 

 

By:      Yorkville Advisors, LLC

 

Its:

Investment Manager

 

 

 

By:  ___/s/ Mark Angelo______________________

 

Name:  Mark Angelo

 

Title:    Portfolio Manager

 

 

 

 

 

GUARANTOR:

 

INTREPID TECHNOLOGY AND RESOURCES BIOGAS, LLC

 

 

 

By:____________/s/ Jacob D. Dustin___________

 

Name:

Jacob D. Dustin

 

Title:

Manager

 

 

 

 

 

GUARANTOR:

 

INTREPID ENGINEERING SERVICES, INC.

 

 

 

By:

/s/ Jacob D. Dustin

 

Name:

Jacob D. Dustin

 

Title:

President

 

 





2



















 

MAGIC VALLEY ENERGY COMPANY, LLC

 

 

 

By:

/s/ Jacob D. Dustin

 

Name:

Jacob D. Dustin

 

Title:

Manager

 

 

 

 

 

GUARANTOR:

 

YAKIMA VALLEY BIOGAS, LLC

 

 

 

By:

/s/ Jacob D. Dustin

 

Name:

Jacob D. Dustin

 

Title:

Manager

 




















3








